DETAILED ACTION
1.	This office action is in response to communication filed on 01/14/2021. Claims 1, 6, 7, 9, and 15 have been amended. Claims 21-24 have been added. Claims 2-3, 5, and 11-14 have been canceled. Claims 1, 4, 6-10, and 15-24 are pending on this application.

Response to Arguments
2.	With respect to new independent Claim 22, Applicant's arguments filed 01/14/2022 have been fully considered but they are not persuasive. 
	Under remarks applicant argued “Perez fails to teach or suggest the first and second sets of symbols corresponding to the same "at least the portion of the file" as set forth in claim 22. Examiner respectful disagrees from the following: 
Fig. 4 of Perez clearly teaches or suggests the first (Fs/2) and second (NMLCC/2) sets of symbols corresponding to the same at least the portion of the file (at least portion of the filed “aMLCC bits input of 410”) as set forth in claim 22.

Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

4.	Claim 22 rejected under 35 U.S.C. 102(a)(2) as being anticipated by Perez De Aranda Alonso et al. (hereon “Pezez”) Pub. No. 2016/0204873.
Regarding claim 22, Fig. 4 and Fig. 6 of Pezer discloses a method for use in a multi-code storage system (paragraph 0023) , the method comprising: receiving, from a first distributed storage system (FIFO1, 420, 430, 440) a first set of symbols (Fs/2) corresponding to at least a portion of a file (at least a portion of the file “aMLCC bits input of 410”), wherein the first set of symbols (Fs/2) comprises a first set of source symbols (Kc(1))  or a first set of coded symbols (output coded of 430) encoded (430) using the first set of source symbols (Kc(1)); receiving, from a second distributed storage system (FIFO2, 450, 460), a second set of symbols (NMLCC/2)  corresponding to the at least the portion of the file (at least a portion of the file “aMLCC bits input of 410”), wherein the second set of symbols (NMLCC/2)  comprises a second set of source symbols  or a second set of coded symbols encoded using the second set of source symbols with the first set of source symbols being different than the second set of source symbols, and wherein either the first set of symbols or the second set of symbols (Kc(2)) are a set of coded symbols (coded output of 450); and jointly (summing of Fs/2 and NMLCC/2 at input of 470) decoding (see Fig. 17 for decoding )  the first (Fs/2 ) and second ( NMLCC/2  sets of symbols to recover the file (output aMLCC of Fig. 17).


Allowable Subject Matter
5.	 Claims 1, 4, 6-10, and 15-21 and 23-24 are allowed.
	With respect to claim 1, in addition to other elements in the claim, prior art considered individual or combination does not teach: during a decoding process to recover the file: receiving the first generator matrix from the first distributed storage system; receiving the second generator matrix from the second distributed storage system; constructing a generator matrix based on the first and second generator matrices; and jointly decoding the first and second sets of symbols using the constructed generator matrix to recover the file.


Conclusion
6.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 






Contact Information

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Linh Van Nguyen whose telephone number is (571) 272-1810. The examiner can normally be reached from 9:00 – 5:30 Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Dameon E. Levi can be reached at (571) 272-2105. The fax phone numbers for the organization where this application or proceeding is assigned are (571-273-8300) for regular communications and (571-273-8300) for After Final communications.

03/15/2021
/LINH V NGUYEN/Primary Examiner, Art Unit 2845